DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The previous Examiner of record has been replaced. The new Examiner on the case is now Andre Pierre-Louis.
3.	The amendment filed on 09/13/2022 has been received and fully considered. 
4.	Claims 1-20 remain pending and are presented for examination.
Response to Arguments
5.	Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “The Office has clearly defined mathematical concepts to be “mathematical relationships, mathematical formulas or equations, [or] mathematical calculations.”? Claim 1 does not recite any mathematical relationships, mathematical formulas or equations, or mathematical calculations. As such, Claim 1 is not directed on its own to a mathematical concept. Claim 1 is Not Directed to a Mathematical Concept Per Se: Moreover, Claim 1 is not directed to a mathematical concept per se. By a mathematical concept per se, the Office clearly means a claim that recites a mathematical formula’ (or expression? or correlation°) or mere use of the mathematical formula (e.g., performing calculations and manipulating the results).° Claim 1 neither recites a mathematical formula, expression, or correlation nor merely uses a mathematical formula, expression, or correlation and thus is not directed per se to a mathematical concept.”, the Examiner respectfully notes that the claims are clearly to abstract idea and the specification makes clear that the claims recites mathematical relationship and that the claims are abstract, as constructed. As per Applicant’s assertions with reference to: “Significantly more: Assuming arguendo that the examiner is correct that Claim 1 involves a mathematical concept and/or a mental process, Applicant has nonetheless limited Claim 1 to a practical application of the so called abstract idea. For example, Claim 1 requires “selecting a single surface of a computer aided design (CAD) generated geometry as a surface that shares a boundary with a void space that will be discretized into a mesh.” This feature limits application of the method to practical applications of the features of “producing a virtual geometry item that is positioned within or about the void region to define the volume to be discretization; and propagating the mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies the produced virtual geometry.” The CAD generated geometry is directed to the object being simulated. Therefore, the CAD generated geometry limits the application of “producing” and “propagating” to a practical application of defining geometries of an object that is being simulated”, the Examiner respectfully notes that of the claims, as currently constructed, do not in any way integrate the recited abstract to a practical application, as asserted by the application, and that the claims recitation of a CAD to generation CAD model do not add anything more significant to the recited, but mere use of the well-known CAD to generate the model. With regards to Applicant’s assertions that: “Applicant claims use of a void space as “selecting a single surface of a computer aided design (CAD) generated geometry as a surface that shares a boundary with a void space that will be discretized into a mesh.” The examiner argues that holes correspond to void space. While Schmidt describes holes, Schmidt does not describe the claimed feature “selecting a single surface of a computer aided design (CAD) generated geometry as a surface that shares a boundary with a void space that will be discretized into a mesh.” Instead, Schmidt describes: “t]he present invention preserves the small details of the input geometry with high fidelity while at the same time reliably repair (sic) small holes and any intersections where the input geometry is ambiguous.”, the Examiner restfully disagrees and assert that SCHMIDT. At para. [0041] "A CAD file contains specifications, from which geometry may be generated, the selection of surface which contain the void space is clearly similar to the delineated in which said surface representation of the 3D part is used as input para. [0060] " FIGS. 4 and 5...construction of a CAD model where the CAD model is fragmented into a set of disconnected pieces with intersections, tangential contacts between the pieces, holes in pieces “void space” and that the reference clearly provide the limitation, contrary to applicant assertion. As per Applicant’s assertions that: “The examiner also stated: “SCHMIDT discloses [...] producing a virtual geometry item that is positioned within or about the void region to define the volume to be discretization (SCHMIDT: para. [0043] "The 3D modeled object may represent the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution" para. [0061]’!” Applicant disagrees. Schmidt does not describe a virtual geometry and in particular “producing from the CAD generated geometry a virtual geometry item that is positioned within or about the void region to define the volume to be discretization.”, and that: 
“The examiner also stated: “SCHMIDT discloses [...] propagating the mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together” Applicant disagrees. In addition to not describing “discretizing the CAD generated geometry by a discretization factor,” Schmidt also does not describe “a first valid seed point [...] that satisfies the produced virtual geometry.”, the Examiner respectfully notes that SCHMIDT clearly provides that the limitation, at [0043] "The 3D modeled object may represent the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution" para. [0061] "FIG. 1, at step S20, the 3D scene is discretized into voxels. A voxel represents a value on a grid in three - dimensional space, as known in the art. As a result of the discretization, the provided 3D representation that is positioned in the 3D scene is also divided into voxels: some of the voxels enclose a part of the surface representation of the 3D part." para [0063] "discretization of the 3D scene into voxels is not limited to a regular grid and that any discretization and polygon can be used for discretizing the 3D scene."). At para para. [0043] "the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution ..."Examiner construes "virtual geometries" to be disclosed by "virtual design" of SCHMIDT. para. [0061] "FIG. 1, at step S20, the 3D scene is discretized into voxels. A voxel represents a value on a grid in three - dimensional space, as known in the art. As a result of the discretization, the provided 3D representation that is positioned in the 3D scene is also divided into voxels: some of the voxels enclose a part of the surface representation of the 3D part" para. [0066]. Regarding Applicant’s assertion that: “ One of ordinary skill would not have no logical combination of Schmidt and Jansen would have rendered obvious to one of ordinary skill “propagating the mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together.”, the Examiner respectfully notes that in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner provides a clearly mapping of all limitations to the cited reference. Th Examiner further pointed for motivation to combine the references and that prima facie of obviousness has clearly been established.
				Claim Rejections - 35 USC§ 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.1	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
Step 2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
Step 2A is a two prong inquiry. MPEP 2106.04(11)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).
Step 1:

With respect to independent claim 1, applying step 1, the preamble ("A computer implemented comprises:") of independent claim 1, claim a method, as such this claim fall within the statutory categories of a process respectively.
Step 2A, prong one:

In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded.
selecting a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized into a mesh (Mathematical concept - data conversion (i.e., surface discretized into mesh));
The limitation of "selecting a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized into a mesh;" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (Mathematical concepts - data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
producing a virtual geometry item that is positioned within or about the void region to define the volume to be discretization, and {Mathematical concept - data conversion (i.e., volume discretization).) 
The limitation of "producing a virtual geometry item that is positioned within or about the void region to define the volume to be discretization" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).)
propagating the mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together {Mathematical concept - data conversion (i.e., discretization factor)).
The limitation of "propagating the mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
Step 2A, prong two:

Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering.
The claim, as a whole, is linked to CAD software with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the CAD software. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:

Moving on to step 2B of the analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a model (i.e., process) based on computer aided design CAD® software that contributes only nominally or insignificantly to the execution of the claimed method (use of well-known software) would not integrate a judicial exception or provide significantly more. The CAD Wikipedia page (Computer-aided desii n Wikipedia) which provides evidence that CAD software has been in use in the industry since mid-1960 and is cited to for Berkheimer support/evidence that the software is WURC and not significantly more.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C.
Claim 2 is dependent on independent claim 1 respectively and includes all the limitations of claim

1.

Claim 2 recites wherein when the valid point is not found within the CAD generated geometry, which satisfies all bounding planes taken together (Mental processes - observation, evaluation, judgment, opinion), the method further comprises:
refining the discretization by incrementing the discretization factor (Mathematical concepts - mathematical calculation); and
repeat until a valid seed point is found (Mental processes - observation, evaluation, judgment, opinion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 3 is dependent on independent claim 1 respectively and includes all the limitations of

claim 1.

Claim 3 recites further comprise:

identifying a void region in a computer aided design {CAD) generated geometry within which the mesh is applied (Mathematical concepts - geometric model).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 3 is dependent on independent claim 1 respectively and includes all the limitations of

claim 1.

Claim 3 recites further comprise:

identifying a void region in a computer aided design {CAD) generated geometry within which the mesh is applied (Mathematical concepts - geometric model).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 4 is dependent on independent claim 1 respectively and includes all the limitations of

claim 1.

Claim 4 recites further comprises:

storing information that defines and positions the virtual geometry in relation to the CAD parts

{Mental processes - observation, evaluation, judgment, opinion); and parametrizing the stored information to modify the dimensions or orientation of the virtual geometries {Mathematical concepts - mathematical calculation).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 5 is dependent on independent claim 1 respectively and includes all the limitations of


claim 1.

Claim 5 recites wherein the virtual geometry item is a plane {Mental processes - observation, evaluation, judgment, opinion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 6 is dependent on independent claim 1 respectively and includes all the limitations of

claim 1.

Claim 6 recites wherein the virtual geometry item is a box {Mental processes - observation, evaluation, judgment, opinion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 7 is dependent on independent claim 1 respectively and includes all the limitations of

claim 1.

Claim 7 recites wherein the method performs a discretization of the volume {Mathematical concepts - data conversion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.

Claims 8 is dependent on independent claim 1 respectively and includes all the limitations of


claim 1.

Claim 8 recites further comprising: performing computational fluid dynamic simulation of the volume {Mathematical concepts - mathematical calculation).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101. Step 1:
With respect to independent claim 9, applying step 1, the preamble ("A system comprises: one or more processing devices; memory operatively coupled to the one or more processor devices; and one or more storage devices storing instructions that are operable, when executed by the one or more processing devices, to configure the system to:") of independent claim 9, claim a system and devices, as such this claim fall within the statutory categories of a machine respectively.
Step 2A, prong one:

In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded.
select a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized (Mathematical concept - data conversion (i.e., surface discretized)); The limitation of "select a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized;" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (Mathematical concepts - data conversion - M PEP 2106.04(a)(2)(I)(A)(ii).).
produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization {Mathematical concept - data conversion (i.e., volume discretization).), and
The limitation of "produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together {Mathematical concept - data conversion (i.e., discretization factor)).
The limitation of "propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
Step 2A, prong two:

Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering.
The claim, as a whole, is linked to CAD software with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the CAD software. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:

Moving on to step 2B of the analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a model (i.e., process) based on computer aided design CAD® software that contributes only nominally or insignificantly to the execution of the claimed method (use of well-known software) would not integrate

a judicial exception or provide significantly more. The CAD Wikipedia page (Computer-aided design_::

Wikipedia) which provides evidence that CAD software has been in use in the industry since mid-1960 and is cited to for Berkheimer support/evidence that the software is WURC and not significantly more. For the foregoing reasons, claim 9 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C.
Claims 10 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 10 recites wherein when the valid point is not found within the CAD generated geometry (Mental processes - observation, evaluation, judgment, opinion.), which satisfies all bounding planes taken together (Mental processes - observation, evaluation, judgment, opinion.), the system further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.):
refine the discretization by incrementing the discretization factor {Mathematical concepts - mathematical calculation); and
repeat until a valid seed point is found (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 11 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 11 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.):
identify a void region in a computer aided design (CAD) generated geometry within which the mesh is applied {Mathematical concepts - geometric model), when no inner point is found (Mental processes - observation, evaluation, judgment, opinion.), propagate to a next surface sharing a boundary with the void space {Mathematical concepts - geometric model) and repeat until a valid inner point is found (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 12 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 12 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.):
store information that defines and positions the virtual geometry in relation to the CAD parts (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 13 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 13 recites wherein the virtual geometry item is a plane (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 14 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 14 recites wherein the virtual geometry item is a box. (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 15 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 13 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 13 recites wherein the virtual geometry item is a plane (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 14 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 14 recites wherein the virtual geometry item is a box. (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 15 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.


Claim 15 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.): perform a discretization of the volume (Mathematical concepts - data conversion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101. 
Claims 16 is dependent on independent claim 9 respectively and includes all the limitations of

claim 9.

Claim 16 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.): perform a computational fluid dynamic simulation of the volume {Mathematical concepts - math calculation/computation).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.

Step 1:

With respect to independent claim 17, applying step 1, the preamble ("A computer program product tangibly stored on a non-transitory hardware storage device for identifying gaps in a computer aided design figure, the computer program product comprising instructions that are operable, when executed by a system to cause the system to:") of independent claim 17, claim a system, as such this claim fall within the statutory categories of a machine respectively.
Step 2A, prong one:


Claim 15 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.): perform a discretization of the volume (Mathematical concepts - data conversion).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claims 16 is dependent on independent claim 9 respectively and includes all the limitations of
claim 9.

Claim 16 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.): perform a computational fluid dynamic simulation of the volume {Mathematical concepts - math calculation/computation).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.

Step 1:

With respect to independent claim 17, applying step 1, the preamble ("A computer program product tangibly stored on a non-transitory hardware storage device for identifying gaps in a computer aided design figure, the computer program product comprising instructions that are operable, when executed by a system to cause the system to:") of independent claim 17, claim a system, as such this claim fall within the statutory categories of a machine respectively.
Step 2A, prong one:


In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded.
select a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized (Mathematical concept - data conversion (i.e., discretized surface));
The limitation of "select a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts - data conversion - M PEP 2106.04(a)(2)(I)(A)(ii).);
produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization {Mathematical concept - data conversion (i.e., volume discretization).), and
The limitation of "produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together {Mathematical concept - data conversion (i.e., discretization factor)).
The limitation of "propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated
In order to apply step 2A, a recitation of claim elements 1 is copied below. The limitations of the claim elements that describe an abstract idea are bolded.
select a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized (Mathematical concept - data conversion (i.e., discretized surface));
The limitation of "select a single surface of a computer aided design (CAD) as a surface that shares a boundary with a void space that will be discretized" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts - data conversion - M PEP 2106.04(a)(2)(I)(A)(ii).);
produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization {Mathematical concept - data conversion (i.e., volume discretization).), and
The limitation of "produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together {Mathematical concept - data conversion (i.e., discretization factor)).
The limitation of "propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated
geometry that satisfies all virtual geometries taken together" is an abstract idea because it is directed to a math concept of data conversion. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts- data conversion - MPEP 2106.04(a)(2)(I)(A)(ii).).
Step 2A, prong two:

Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity-data gathering.
The claim, as a whole, is linked to CAD software with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the CAD software. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B:

Moving on to step 2B of the analysis. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a model (i.e., process) based on computer aided design CAD® software that contributes only nominally or insignificantly to the execution of the claimed method (use of well-known software) would not integrate

a judicial exception or provide significantly more. The CAD Wikipedia page (Con112uter-aided design -

Wikipedia) which provides evidence that CAD software has been in use in the industry since mid-1960 and is cited to for Berkheimer support/evidence that the software is WURC and not significantly more. For the foregoing reasons, claim 17 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C.
Claims 18 is dependent on independent claim 17 respectively and includes all the limitations of

claim 17.


Claim 20 recites further comprises instructions to (Mental processes - observation, evaluation, judgment, opinion.):
store information that defines and positions the virtual geometry in relation to the CAD parts (Mental processes - observation, evaluation, judgment, opinion.).
The claim does not include additional elements that are sufficient integrate the abstract idea into a practical application nor to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, and is rejected as not patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.

103 are summarized as follows:

Determining the scope and contents of the prior art.

2 Ascertaining the differences between the prior art and the claims at issue.
3 Resolving the level of ordinary skill in the pertinent art.
4 Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1,2,3-7, 9, 10, 11-15, 17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. {"ADDITIVE MANUFACTURING OF A 3D PART" U.S. Patent Application Publication Number: USS 2019 /0134915 Al; hereinafter "SCHMIDT") in view of Jansen et al. {"HULK - Simple and fast generation of structured hexahedral meshes for improved subsurface simulations" CHYN - Centre for Hydrogeology and Geothermics, Laboratory of Geothermics and Geodynamics, University of Neuchatel, Switzerland: November 2016, submitted with IDS filed 10/04/2021; hereinafter "Jansen")
Regarding claim 1, SCHMIDT discloses:
A computer implemented comprises: {SCHMIDT: Abstract. )
selecting a single surface of a computer aided design {CAD) generated geometry as a surface that shares a boundary with a void space that will be discretized into a mesh {SCHMIDT: Abstract. para.[0006] "the delimitations between the regions become ambiguous if the surface of the 3D representation contains holes, is non manifold or intersects with other surfaces." Examiner construes "a void space" to be disclosed by "the delimitations between the regions if the surface of the 3D representation contains holes" of SCHMIDT. para. [0041] "A CAD file contains specifications, from which geometry may be generated, which in turn allows for a representation to be generated." para. [DOSS] "FIG . 1, at step S10, a surface representation of a 3D part is provided in a 3D scene. The surface representation of the 3D part is input data. More generally, the surface representation is a mesh." para. [0056] "The 3D scene is the space in which the part is positioned." para. [0060] " FIGS. 4 and 5...construction of a CAD model where the CAD model is fragmented into a set of disconnected pieces with intersections, tangential contacts between the pieces, holes in pieces. This fragmentation into several pieces facilitates for the designer the construction and the modularity the model." para. [0061] "FIG . 1, at step S20, the 3D scene is discretized into voxels...they represent a volume of the 3D space)");



rnscreUze the 30 scene into voxe!s-...,. S20
producing from the CAD generated geometry a virtual geometry item that is positioned within or about the void region to define the volume to be discretization (SCHMIDT: para. [0043] "The 3D modeled object may represent the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution" para. [0061] "FIG. 1, at step S20, the 3D scene is discretized into voxels. A voxel represents a value on a grid in three - dimensional space, as known in the art. As a result of the discretization, the provided 3D representation that is positioned in the 3D scene is also divided into voxels: some of the voxels enclose a part of the surface representation of the 3D part." para [0063] "discretization of the 3D scene into voxels is not limited to a regular grid and that any discretization and polygon can be used for discretizing the 3D scene."); and propagating the mesh within the defined volume by discretizing the CAD generated geometry by a discretization value  to find a first valid seed point within the CAD generated geometry that satisfies the produced virtual geometries taken together (SCHMIDT: para. [0043] "the geometry of a product to be manufactured in the real world subsequent to the completion of its virtual design with for instance a CAD software solution ..."Examiner construes "virtual geometries" to be disclosed by "virtual design" of SCHMIDT. para. [0061] "FIG. 1, at step S20, the 3D scene is discretized into voxels. A voxel represents a value on a grid in three - dimensional space, as known in the art. As a result of the discretization, the provided 3D representation that is positioned in the 3D scene is also divided into voxels: some of the voxels enclose a part of the surface representation of the 3D part" para. [0066] "the size of the voxels for a regular grid may be computed as follows.
Let(x,y,z) a referential attached to a bounding box in the 3D scene to be discretized." para. [0081] "FIG. 1, at step S40, one or more voxels that are located outside the bounding volume are determined (or identified ). These voxels are also referred to as seeds in reference to the next step of propagation." para. [0085] "at step SS0 of FIG. 1, the one or more labels associated at step S40 are propagated . The propagation of the label(s) is performed by flood filling. The flood fill method iteratively propagates the labels of the voxels to their neighbors. The propagation of the label from a labelled voxel to an unlabelled voxel stops when a stopping condition is met." Examiner construes
"that satisfies all virtual geometries taken together" to be disclosed by "condition is met" of

SCHMIDT.)

While, SCHMIDT does not expressly disclose that a by a discretization factor.

However, in same field of endeavor, Jensen teaches by a discretization factor (Jensen: pg.162 LC (3.3.) "Flagging cells for coarsening or refinement is the main control on the cell size and count in the final discretization. A number of different
criteria could be used...in the uniform case where all cells are refined, the total number of cells is increased by a factor of 8.")


104

Ht5

10"°

101


    PNG
    media_image5.png
    27
    466
    media_image5.png
    Greyscale

Fig. 20. Comparing  the  refinement factor for the  models under consideration. The dashed lines represent. unifuru1 global refin.en1ent.. All 111udels show a slope n1uch lower than the unfavorable uniform refinement curve, shomng the efficiency of the  chosen octree refinement in the algorithm_ (Note the logarithmic scale on.the y-a..xis_)_

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined SCHMIDT (directed the defined volume by discretizing the 3D without discretization factor) and Jensen (directed to discretization factor), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because "that the proposed method is effective in terms of refinement cost as both models have a refinement factor much less than the uniform refinement."(Jensen: pg. 169. LC (6.3.)).
Regarding claim 2, SCHMIDT in view of Jansen discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein when the valid point is not found within the CAD generated geometry, which satisfies all bounding planes taken together {SCHMIDT: para. [0062] "each point of the 3D space is encompassed by one voxel . In the event a point of the 3D space is located at the intersection of two or more voxels, the point will be (arbitrarily) assigned to one of the voxels intersected by the said point"), the method further comprises: refining tl:ie Eliscretization b•y incrementing tl:ie Eliscretization factor; and repeat until a valid seed point is found. {SCHMIDT: para. [0081] "FIG. 1, at step S40 ...These voxels are also referred to as seeds in reference to the next step of propagation." para. [0085] "S50 of FIG. 1, the one or more labels associated at step S40 are propagated . The propagation of the label (s) is performed by flood filling. Flood fill is an algorithm that determines the area connected to a given node in a multi - dimensional array.
Flood fill algorithm is known in the art. The flood fill method iteratively (i.e., repeat) propagates the labels of the voxels to their neighbors. The propagation of the label from a labelled voxel to an unlabelled voxel stops when a stopping condition is met."
While, SCHMIDT does not expressly disclose that a refining the discretization by

incrementing the discretization factor.

However, in same field of endeavor, Jansen [NPL reference from an applicant(s)] teaches refining the discretization by incrementing the discretization factor (Jansen: pg.162 LC (3.3.) "Flagging cells for coarsening or refinement is the main control on the cell size and count in the final discretization. A number of different criteria could be used...in the uniform case where all cells are refined, the total number of cells is increased by a factor of 8.")



    PNG
    media_image8.png
    24
    465
    media_image8.png
    Greyscale

Fig. 20. Comparing the  refinement factor for the models under consideration. Tb.e dashed liI es represeITt_ u11i_fur111 global refir1e111errL All 111udels show a :slope 11.1ucl1 lower than the unfavorable uniform refinement curcre, sho"'-Ving the  efficiency of the  chosen octree refinement in the .algorithm_ (Note the logarithmic scale on.. tl e _1-.a_xis_)_
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined SCHMIDT (directed the defined volume by discretizing the 3D without refining the discretization by incrementing the discretization factor) and Jensen (directed to refining the discretization by incrementing the discretization factor), further arrived at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because "that the proposed method is effective in terms of refinement cost as both models have a refinement factor much less than the uniform refinement."( Jensen: pg. 169. LC (6.3.)).
Regarding claim 3, SCHMIDT in view of Jansen discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Jansen discloses:
further comprise: identifying a void region in a computer aided design {CAD) generated geometry within which the mesh is applied {SCHMIDT: para. [0097] "By using an Isa - Surface Meshing with the iso value set to zero, an unambiguous closed polyhedron describing the delimitation of the "outside" region is generated.")
Regarding claim 4, SCHMIDT in view of Jansen discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Jansen discloses:
The computer-implemented method of claim 1, further comprises: storing, in a computer storage, information that defines and positions the virtual geometry in relation to the CAD parts (SCHMIDT: para. [0041] "a CAD file contains specifications, from which geometry may be generated, which in turn allows for a representation to be generated. Specifications of a modeled object may be stored in a single CAD file or multiple ones."); and parametrizing the stored information to modify the dimensions or orientation of the virtual geometries (SCHMIDT: para. [0065] "The size of the voxels may be set by a parameter called "Voxel Size". The selection of the size of the voxel is performed before the discretization is carried out, e . g. just after the step SlO. The selection can be done automatically, e.g. by the system. In both cases (user or automatic selections), the voxel size may be computed according to the size of the bounding volume.")
Regarding claim 5, SCHMIDT in view of Jansen discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein the virtual geometry item is a plane (SCHMIDT: para. [0057] "The bounding volume is a

closed volume that completely contains all the geometries from which the representation of the 3D part is computed . The bounding volume may be, but is not limited to, a bound box, a bounding sphere, ... ") Examiner notice that an applicant discloses on para [0042] "The user may have a choice of using various kinds of virtual geometry shapes. Exemplary ones include a bounding box or a bounding plane."
Regarding claim 6, SCHMIDT in view of Jansen discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein the virtual geometry item is a box (SCHMIDT: para. [0057] "The bounding volume is

a closed volume that completely contains all the geometries from which the representation of the 3D

part is computed . The bounding volume may be, but is not limited to, a bound box, a bounding sphere

, ...  ") Examiner notice that an applicant discloses on para [0042] ''The user may have a choice of using various kinds of virtual geometry shapes. Exemplary ones include a bounding box or a bounding plane.
Regarding claim 7, SCHMIDT in view of Jansen discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein the method performs a discretization of the volume {SCHMIDT: Abstract. para. [0013] "The method also comprises discretizing the 3D scene" para. [0066] "Let (x, y, z) a referential attached to a bounding box in the 3D scene to be discretized.")
Regarding claim 9, SCHMIDT discloses:

A system comprises: one or more processing devices; memory operatively coupled to the one or more processor devices; and one or more storage devices storing instructions that are operable, when executed by the one or more processing devices, to configure the system to {SCHMIDT: para. [0039] "The system may comprise a processor coupled to a memory and a graphical user interface
(GUI), the memory having recorded thereon a computer program comprising instructions for performing the method. The memory is any hardware adapted for such storage, possibly comprising several physical distinct parts.")
select a single surface of a computer aided design {CAD) as a surface that shares a boundary with a void space that will be discretized (This claim element have a same teaching and limitation as a claim 1.); produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization (This claim element have a same teaching and limitation as a claim 1.); and propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together (This claim element have a same teaching and limitation as a claim 1.).
Regarding claim 10, SCHMIDT in view of Jansen discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein when the valid point is not found within the CAD generated geometry, which satisfies all bounding planes taken together, the system further comprises instructions to: refine the discretization by incrementing the discretization factor; and repeat until a valid seed point is found (This claim element have a same teaching and limitation as a claim 2.).
Regarding claim 11, SCHMIDT in view of Jansen discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen discloses:
further comprises instructions to: identify a void region in a computer aided design {CAD) generated geometry within which the mesh is applied (This claim element have a same teaching and limitation as a claim 3 ); when no inner point is found, propagate to a next surface sharing a boundary with the void space and repeat until a valid inner point is found {SCHMIDT: para. [0088] "Fig. 10...the two volumes 12, 14 being inside the surface representation of the 3D part ( the voxels of these two volumes 12, 14 intersect the 3D part) . The propagation gets stopped by the field gradient that increases; the increase starts from the surface representation of the 3D part.")
14


    PNG
    media_image9.png
    712
    1736
    media_image9.png
    Greyscale


Regarding claim 12, SCHMIDT in view of Jansen discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen discloses:
further comprises instructions to: store information that defines and positions the virtual geometry in relation to the CAD parts (This claim element have a same teaching and limitation as a claim 4.).
Regarding claim 13, SCHMIDT in view of Jansen discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein the virtual geometry item is a plane (This claim element have a same teaching and limitation as a claim 5.).
Regarding claim 14, SCHMIDT in view of Jansen discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen discloses:
wherein the virtual geometry item is a box (This claim element have a same teaching and limitation as a claim 6.).
Regarding claim 15, SCHMIDT in view of Jansen discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen discloses:
further comprises instructions to: perform a discretization of the volume (This claim element have a same teaching and limitation as a claim 7.).
Regarding claim 17, SCHMIDT discloses:

A computer program product tangibly stored on a non-transitory hardware storage device for identifying gaps in a computer aided design figure {SCHMIDT: a product tangibly embodied in a machine - readable storage device for execution by a programmable processor." para. [0060] "the CAD model is fragmented into a set of disconnected pieces with intersections, tangential contacts between the pieces, holes in pieces. This fragmentation into several pieces facilitates for the designer the construction and the modularity the model."), the computer program product comprising instructions that are operable, when executed by a system to cause the system to {SCHMIDT: para. [0039] "a computer program comprising instructions for performing the method. "para. [0053] "The computer program may comprise instructions executable by a computer, the instructions comprising means for causing the above system." :
select a single surface of a computer aided design {CAD) as a surface that shares a boundary with a void space that will be discretized (This claim element have a same teaching and limitation as a claim 1 and 9.};
produce a virtual geometry item that is positioned within or about the void region to define the volume to be discretization (This claim element have a same teaching and limitation as a claim 1 and 9.J;and
propagate a mesh within the defined volume by discretizing the CAD generated geometry by a discretization factor to find a first valid seed point within the CAD generated geometry that satisfies all virtual geometries taken together (This claim element have a same teaching and limitation as a claim 1 and 9.).
Regarding claim 18, SCHMIDT in view of Jansen discloses all the features with the respect to claim 17 as outlined above and further SCHMIDT in view of Jansen discloses:
The product of claim 17 wherein when the valid point is not found within the CAD generated geometry, which satisfies all bounding planes taken together, the system further comprises instructions to: refine the discretization by incrementing the discretization factor; and repeat until a valid seed point is found (This claim element have a same teaching and limitation as a claim 2 and 9.).
Regarding claim 19, SCHMIDT in view of Jansen discloses all the features with the respect to claim 17 as outlined above and further SCHMIDT in view of Jansen discloses::
further comprises instructions to: identify a void region in a computer aided design {CAD) generated geometry within which the mesh is applied (This claim element have a same teaching and limitation as a claim 3 and 11.).
Regarding claim 20, SCHMIDT in view of Jansen discloses all the features with the respect to claim 17 as outlined above and further SCHMIDT in view of Jansen discloses::
further comprises instructions to: store information that defines and positions the virtual geometry in relation to the CAD parts (This claim element have a same teaching and limitation as a claim 4 and 12.).

{2} Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. {"ADDITIVE MANUFACTURING OF A 3D PART" U.S. Patent Application Publication Number: USS 2019 /0134915 Al; hereinafter "SCHMIDT") in view of Jansen et al. {"HULK - Simple and fast generation of structured hexahedral meshes for improved subsurface simulations" CHYN - Centre for Hydrogeology and Geothermics, Laboratory of Geothermics and Geodynamics, University of Neuchatel, Switzerland: Available online 27 November 2016; hereinafter "Jansen" and further in view of Favier et al. {"METHOD AND APPARATUS FOR DISCRETE ELEMENT MODELING WITH A VIRTUAL GEOMETRY OBJECT' U.S. Patent
Application Publication Number: 2013/0332127Al; hereinafter "Favier")

Regarding claim 8, SCHMIDT in view of Favier discloses all the features with the respect to claim 1 as outlined above and further SCHMIDT in view of Favier discloses:
further comprising: perJerFRiRg eeFRputatieRal JluiEI El•••RaFRie  siFRulatieR et the •.•eluFRe.  While, SCHMIDT in view of Jansen does not expressly disclose that a performing computational fluid dynamic simulation of the volume.
However, in same field of endeavor, Favier teaches: performing computational fluid dynamic simulation of the volume (Favier: para. [0094] "The virtual geometry object may comprise a meshed surface or volume. The cells of the mesh can then be used in the calculation of the bulk statistics. Both structured and unstructured volume meshes may be used from coupled DEM-CFO (computational fluid dynamic) simulations.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have this claim combined SCHMIDT and Jensen and in view of Favier (directed to computation for fluid dynamic simulation of the volume), for further arriveing at a model and simulation, able to represent efficiency and optimize the process. One of ordinary skill in the art would have been motivated to make such a combination because "enables the calculation of statistics relative to geometry reference frames derived from simulation and experimental data external to the DEM simulation."(Favier: para. [0094]).
Regarding claim 16, SCHMIDT in view of Jansen and further in view of Favier discloses all the features with the respect to claim 9 as outlined above and further SCHMIDT in view of Jansen and further in view of Favier discloses:
further comprises instructions to: perform a computational fluid dynamic simulation of the volume

(This claim element have a same teaching and limitation as a claim 8}.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
8.1	Krishnamurthy (U S Patent No. 6,256,038) teaches a method for creating a smooth parameterization and fitting it to an input surface in a 3-D computer graphics system comprises specifying a plurality of boundary curves on the surface that define a patch of the surface. The boundary curves are typically specified using a user-interactive curve editing procedure, but may also be specified automatically. 
9.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        September 30, 2022